DETAILED ACTION
Claims 1-20 are pending. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The objection to the specification is withdrawn in light of Applicant’s amendment.
The objection to the claims 8-9 is withdrawn in light of Applicant’s amendment to the claims.
The rejection of claims 1-20 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement is withdrawn in light of Applicant’s deposit statement. 
The rejection of claims 1-20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter that the inventor or a joint inventor, or for pre-AIA  the applicant, regards as the invention is withdrawn in light of Applicant’s amendment to the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gilsinger (2017, US 9,578,842) in view of Brinker et al (2013, US 8,501,407) and Beuckleer (2011, US 8,017,756).

The claims are drawn to soybean variety 01072361, methods of using it, and products and plants produced from it.
Gilsinger teaches soybean variety 01052083 (Table 1).  Like the instant soybean, 01052083 has purple flowers, tawny pubescence, brown pods, black hila, dull seed coat luster, spherical flattened seeds, yellow cotyledon color, ovate green leaves, bushy canopy, determinate growth, the Rps1c allele, the MON89788 event, determinate growth, soybean cyst nematode susceptibility, stem cancer resistance, and similar relative maturities (Table 1).  
Gilsinger claims methods of crossing the soybean with itself or another soybean plant, including a series of crosses to produce a soybean plant derived from the original line (claims 5-6 and 17-18), F1 progeny seeds and plants (claims 7-8), a composition comprising the seed and a plant growth medium like soil (claims 9-10), the plant or seed further comprising a single locus conversion, including one that is a transgene and/or that confers herbicide resistance, including to glufosinate and dicamba, insect resistance, disease resistance, modified fatty acid metabolism, male sterility, abiotic stress tolerance, and modified carbohydrate metabolism (11-16), methods of producing commodity products, including protein isolates, protein concentrate, hulls, meal, flour and oil (claim 19-20), and the commodity products comprising at least one cell of the variety (claim 21).
Gilsinger does not teach 01052083 with the A5547-127 and MON87708 events. 

Beuckleer teaches soybean plants with the A5547-127 event, which confers glufosinate tolerance without otherwise compromising agronomic performance (column 25, lines 1-36;  column 26, lines 34-42). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to introduce the A5547-127 and MON87708 events into 01052083 by backcrossing.  One of ordinary skill in the art would have been motivated to do so because doing so would confer herbicide resistances to 01052083 by that would also allow it to survive in a field sprayed with glufosinate or dicamba to control weeds.  Gilsinger also teaches introducing glufosinate and dicamba resistant into 01052083 (claim 15);  the A5547-127 and MON87708 events are ways to achieve that.  
One of ordinary skill in the art would have crossed Brinker et al’s soybean with Beuckleer’s, crossed the resulting plant to 01052083. Then backcrossing the resulting progeny to 01052083 for several generations, each time selecting for all three events and otherwise all of the traits of 01052083.  One of ordinary skill in the art would have selected for plants homozygous for the Rps1c resistance allele present in 01052083, as that would ensure all the plants have Phytophthora resistance, allowing them to grow in areas infested with Phytophthora. 
One of ordinary skill in the art would have introduced transgenes (single locus conversions) into the plant, including those conferring herbicide resistance, including to imadazolinone, insect resistance, disease resistance, modified fatty acid metabolism, male sterility, abiotic stress tolerance (nutrient deficiency and drought tolerance), as taught by 
One of ordinary skill in the art would have crossed the resulting soybean with itself or another soybean plant, including a series of crosses to produce a soybean plant derived from the original line, including F1 progeny seeds and plants, as taught by Gilsinger.  One of ordinary skill in the art would have been motivated to do so because this would allow one to introduce 01052083’s traits into other, new soybean lines.
One of ordinary skill in the art would have produced commodity products, including protein isolates, protein concentrate, hulls, meal, flour and oil from the soybean, as taught by Gilsinger.  One of ordinary skill in the art would have been motivated to do so because these are the economically important products from soybeans and ones of the main reason farmers grow soybean.
Response to Arguments
Applicant urges and the Declaration states that that two varieties can be distinguished from one another based at least upon the composition of seed oil fatty acids with respect to traits such as % palmitic acid, % stearic acid, % oleic acid, and % linoleic acid (response pg 3; Declaration ¶6).
This is not found persuasive.
First, it is not clear that the prior art and instant soybeans were grown side-by-side.  The Declaration states that “A head-to-head performance comparison of the claimed and referenced varieties was performed” (¶6), and the art considers a head-to-head comparison to involve growing the plants at the same time in the same locations (Looker et al, 2019, 2019 Ohio 
The oil compositions presented in the Declaration are affected by environmental conditions.  A comparison of the % palmitic acid, stearic acid, oleic acid, linoleic acid, and  linolenic acid for variety AG2931 as presented in 8 different patents is presented below: 
Patent
% Palmitic Acid
% Stearic Acid
% Oleic Acid
% Linoleic Acid
% Linolenic Acid
9351461, Table 2
11.0
4.5
24.6
52.3
6.6
9049872, Table 2
10.7
4.1
23.0
53.4
7.7
9999186, Table 2
10.8
3.7
22.7
54.1
7.9
9609826, Table 2
10.7
4.0
24.0
52.9
7.5
9282710, Table 2
11.2
4.7
25.9
51.5
5.7
9192119, Table 2 
10.7
4.4
24.2
52.7
7.1
8878018, Table 2
10.8
4.0
-
54.1
7.0
9363966, Table 2
11.2
4.5
23.7
53.2
6.4


The value for the highest number for the % palmitic acid, stearic acid, oleic acid, linoleic acid, and  linolenic acid relative to the lowest number is 4.6%, 27%, 14.1%, 5.0% and 38.9% greater, respectively.  Thus, environmental conditions have a large effect on the fatty acid composition of soybean oil, and it is necessary to actually grow plants side-by-side for data to be meaningful.
Second, the differences shown in the Declaration are merely differences of degree.  The instant specification (¶5) and Gilsinger (column 1, lines 32-40) both indicate that soybean oil typically has a composition of 11% palmitic acid, 4% stearic acid, 25% oleic acid, 50% linoleic acid, and 9% linolenic acid.  The specification (¶144) and Gilsinger (column 30, lines 54-62;  column 31, lines 14-16) also both delineate differences in kind for linolenic acid and oleic acid;   
The values of the % palmitic acid, % stearic acid, % oleic acid, % linoleic acid, and % linolenic acid in the instant soybean are approximately 11% palmitic acid, 4% stearic acid, 25% oleic acid, 50% linoleic acid, and 9% linolenic acid;  no values approach those considered in the art as differences in kind.  Further, the values differ from those in the prior art soybean by 0.09, 0.39, 7.12, 0.326 and3.59, respectively, or 0.76%, 12.2%, 27.8%, 6.2% and 66.4%, respectively, of the prior art values.  These differences are similar to the variation in values seen in a single variety (AG2931 above) grown in different locations and/or at different times.  
Applicant has not provided any evidentiary showing demonstrating that these differences represent a difference in kind rather than simply a difference in degree.  Applicant has also not provided any evidentiary showing that the results were unexpected to a significant degree beyond what was already known about the prior art soybean plant.
Gilsinger teaches that altering fatty acid content was routine and known in the art (column 30, lines 54-62).
“[W]here an unexpected increase in efficacy is measured by a small percentage, as here, and the evidence indicates that skilled artisans were capable of adjusting the percentage, the result constitutes a difference in degree, not kind.” Galderma Labs. L.P. v.  Tolmar, Inc., 737 F.3d 731, 739 (Fed. Cir. 2013).
The Declaration states that the performance differences between the claimed and referenced varieties are agronomically significant for the above-listed attributes;  one of ordinary skill could not have possibly expected to generate the phenotypic characteristics of the claimed 
This is not found persuasive.  The instant specification does not call out any of these fatty traits as being significant or unexpected based on the breeding history;  in fact, the instant specification does the opposite in calling the fatty acid composition of the instant soybean “Normal” (Table 1).  The statement in the Declaration that the performance differences between the claimed and referenced varieties are agronomically significant for the attributes is not supported by anything other than opinion.  Applicant provides no demonstration that the differences observed were greater to an unobvious extent than those that would have been expected from the cited art and that those differences were of some significant, practical advantage.  
The percent of palmitic acid, stearic acid, oleic acid, linoleic acid, and linolenic acid in the instant soybean is similar to the 11% palmitic acid, 4% stearic acid, 25% oleic acid, 50% linoleic acid, and 9% linolenic acid the instant specification calls “typically” present in soybean oil, and the percentages are far from those cited as have exceptional percentages. Table 1 describes the fatty acid content of the instant soybean as “Normal”, indicating that the fatty acid values are not agronomically significant. 
The Declaration states that it is their opinion that any of these agronomically significant performance differences would therefore preclude one of ordinary skill in the art from characterizing the claimed and referenced varieties as indistinct or obvious variants of one another (Declaration ¶6).
This is not found persuasive because Declarant has not provided any evidence supporting that opinion and contradicting the teachings of their own specification.  The specification defines 
The Declaration states that one of ordinary skill in the art could not have predicted or expected the results of these head-to-head performance trials, even with prior knowledge of the initial cross and subsequent breeding paradigms that generated each variety because soybean breeding is intrinsically unpredictable due to the complex nature of genetic inheritance;  advancing and selection methods used to generate the claimed variety can unexpectedly yield plants that differ from their siblings in any number of morphologic and physiologic attributes. It is Declarant’s opinion that the referenced art in no way teaches or suggests a plant with the traits of the claimed variety to one of ordinary skill in the art (Declaration ¶7).
This is not found persuasive.  Applicant has failed to show that these differences are differences in kind and not merely in degree.  Applicant has failed to show objective evidence of secondary considerations that might show nonobviousness.  An example might be a showing that there was a long need for soybeans with those fatty acid compositions that others were unable to supply, although the teachings of Gilsinger that altering fatty acid content was routine and known in the art (column 30, lines 54-62) indicates that this would be a difficult bar to meet.  Applicant does not identify meaningful impacts of those attributes or other secondary considerations attributable to those attributes, especially since the instant values for linolenic acid and oleic acid are far from the art-recognized low, mid or high percentages (specification ¶144;  Gilsinger, column 30, lines 54-62).

This is not found persuasive because Applicant does not indicate the agronomic significance of a fatty acid content that the specification indicates is “Normal” (Table 1).  Applicant also does not provide support for their assertion that the differences are agronomically significant.  
Applicant urges that combining the teaching of the referenced soybean variety with any other teachings provided within the referenced art is not sufficient to teach or suggest a plant with all of the morphological and physiological characteristics of the claimed variety (response pg 7).
This is not found persuasive.  Applicant has provided no evidence showing that the results were unexpected to a significant degree beyond what was already known about the prior art soybean plant.  Applicant has not demonstrated that the improvements observed were greater to an unobvious extent than those that would have been expected from the reference teachings and that those differences were of some significant, practical advantage.  The instant specification does not call out any trait itself as being significant or unexpected based on the breeding history and even calls the fatty acid content of the instant soybean “normal” (Table 1).
Applicant provides neither reason nor evidence as to why the direction of any of the trait changes are beneficial or evince any secondary consideration, especially in light of the specification’s not finding anything unexpected in the fatty acid composition of the instant soybean (Table 1), in light of the huge effect that environmental conditions have on the fatty acid 
In responding to the Request for Information, Applicant argued that the interrogatory is not reasonably believed to be needed to make a determination about the patentability of the claimed subject matter.  This is not found persuasive.  Information pertaining to the breeding methodology and history of the parental lines could have helped establish that the instant soybean plant is nonobvious over the prior art plant.

Conclusion
No claim is allowed.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anne R. Kubelik, Ph.D., whose telephone number is (571) 272-0801.  The examiner can normally be reached Monday through Friday, 9:00 am - 5:00 pm Eastern.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou, can be reached at (571) 272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


/Anne Kubelik/Primary Examiner, Art Unit 1662